PER CURIAM.
This appeal was taken from a jury’s verdict before judgment had been entered. It is therefore premature and must be dismissed. St. Louis Amusement Co. v. Paramount Film Distributing Corp., 8 Cir., 156 F.2d 400; Federal Rules of Civil Procedure, Rule 58, 28 U.S.C.A. following section 723c. However, we have examined the record and find that the judgment would be affirmed if it were before us. Appellant is the beneficiary of a will which has been denied probate because the jury found that the will had been procured by undue influence, duress, or coercion. Appellant, conceding .that thé definitions of undue influence, duress and coercion in the instructions of the trial judge to the jury were correct, urges that there was no evidence to support the jury’s verdict. ■ We find that the evidence was ample.
Appeal dismissed.